DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Applicant argues that the “ratcheting” as described in Garfield [0102-0103] refers to rotation of the housing (25) relative to the base (47) and that Garfield therefore fails to teach that the at least one protrusion (25a) is configured for aligning the connector and preventing rotation of the connector (47, 27, 31) relative to the container (25). This argument is not persuasive.
It is clear from the disclosure of Garfield that the elements (47a, 47b, and 25a) are designed for, and disclosed as functioning in the manner claimed. When considering the disclosure of Garfield as a whole it is clear that 47a, 47b, and 25a forms a mechanism which prevents the accidental removal of the syringe, but provides for connection, and for intentional removal of said syringe. When resilient finger (47a) engages ribs (25a), relative rotation of (25) and (47) is prevented in a first direction thereby allowing for connection of the syringe (See Garfield [0103], ll. 1-6). Relative rotation of (25) and (47) in a second direction allows for a ratcheting effect which prevents the syringe from being removed [See Garfield [0103], ll. 6-12). Application of a compressive force on housing (25) engages notch 47b and prevents relative rotation of (25) and (47) in the second direction, thereby allowing for the intentional removal of the syringe (See Garfield [0104]). Furthermore, although Garfield indicates that the “at least one tooth” which is selectively engaged by (47b) is not shown, it is apparent from the Fig. 3, that 47b is configured to selectively engage at least one of 25a.
Therefore the device of Garfield is clearly configured to perform the claimed function at least because elements (47a) and (25a) are engaged in a manner which prevents rotation in at least a first .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garfield et al. (US Pre-Grant Publication 2013/0066293).

Regarding claim 1, Garfield et al. teaches a container (25) configured for receiving a connector (at least 47, 27, 31), the container comprising: 

at least one protrusion (25a) aligned with the central axis and extending from an interior portion of the sidewall into the interior cavity, the at least one protrusion configured for aligning the connector and preventing rotation of the connector relative to the container [0103]; and 
at least one tab (See annotated drawing below) extending radially outward from an outer portion of the sidewall opposite the at least one protrusion, wherein 
the at least one protrusion is configured to deflect radially inward in response to a compressive force directed to the at least one tab and engage a locking arrangement  (47a, 47b) of the connector [0104]. 

    PNG
    media_image1.png
    1333
    1108
    media_image1.png
    Greyscale

Regarding claim 2, Garfield also teaches that the at least one protrusion comprises a pair of protrusions (the device of Garfield comprises a plurality of protrusions (See 25a in Fig. 3)) that are oriented opposite from each other around a circumference of the container (See Fig. 3).  
Regarding claim 3, Garfield also teaches that the sidewall of the container is inclined relative to the central axis such that the sidewall narrows radially inward from the open top end to the bottom end (See at least Figs. 2-3).  
Regarding claim 4, Garfield also teaches that the at least one protrusion is substantially parallel to the central axis of the container (See Fig. 3).  

Regarding claim 6, Garfield also teaches that at least one of the pair of tabs is radially aligned with one of the pair of protrusions at least because the tabs each extends 180 degrees around the container (43 and 45) and overlap with numerous protrusions (See Fig. 3 and annotated Figure above).  
Regarding claim 7, Garfield also teaches that a portion of the sidewall of the tubular body bulges radially outwardly (See annotated Figure above) defining a recess of the interior cavity and fully capable of receiving an activation tab of a connector, and wherein the recess extends radially outwardly relative to the central axis and along at least a portion of a longitudinal length of the container.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfield et al. (US Pre-Grant Publication 2013/0066293) in view of Goeckner et al. (US Pre-Grant Publication 2010/0106129).
Regarding claims 8-10, Garfield teaches the container of claim 1, but fails to teach the container further comprising a removable cap covering the open top end of the container to enclose the interior cavity (as in claim 8),
wherein the cap comprises a membrane extending across the open top end of the tubular body to seal the container (as in claim 9), or   
wherein the cap comprises a tab configured for being gripped by a user's fingers to facilitate removal of the cap (as in claim 10).  
Goeckner et al. teaches a container (24, 28, 30) configured to receive a connector (26), the container further comprising a removable cap (shown as (124) in Fig. 1; See annotated Figure below; See also [0078-0079]) covering the open top end of the container to enclose the interior cavity (96), 
wherein the cap comprises a membrane extending across the open top end of the tubular body to seal the container (See annotated Fig. 1 below), and   
wherein the cap comprises a tab configured for being gripped by a user's fingers to facilitate removal of the cap (See annotated Fig. 1 below).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Garfield to include a removable cap as taught by Goeckner in order to prevent contamination of the device prior to use.

    PNG
    media_image2.png
    607
    1042
    media_image2.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781